Citation Nr: 1501463	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 percent for muscle tension headaches.

3.  Entitlement to an initial evaluation in excess of 40 percent for lumbar strain with degenerative disc disease and intervertebral disc disease.

4.  Prior to August 22, 2014, entitlement to a separate evaluation or evaluations for neurological complications of the service-connected lumbar strain with degenerative disc disease and intervertebral disc disease.

5.  Prior to August 22, 2014, entitlement to an initial compensable evaluation for left knee strain.

6.  Prior to August 22, 2014, entitlement to an initial compensable evaluation for right knee strain.

7.  Beginning August 22, 2014, entitlement to an evaluation in excess of 10 percent for left knee strain with degenerative arthritis.

8.  Beginning August 22, 2014, entitlement to an evaluation in excess of 10 percent for right knee strain with degenerative arthritis.

9.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity. 

10.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to November 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

During the pendency of the appeal, in a September 2014 rating decision, the RO, in relevant part, increased the disability evaluation for muscle tension headaches to 50 percent disabling effective the date of service connection; recharacterized the issue of lumbar strain to lumbar strain with degenerative disc disease and intervertebral disc disease and increased the disability evaluation to 40 percent, effective the date of service connection; recharacterized the issue of right knee strain to right knee strain with arthritis and increased the disability evaluation to 10 percent effective August 22, 2014; and recharacterized the issue of left knee strain to left knee strain with degenerative arthritis and increased the disability evaluation to 10 percent effective August 22, 2014.  Because the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In the September 2014 rating decision, the AOJ also granted service connection for left and right lower extremity radiculopathy and assigned a 20 percent evaluation for each side effective August 22, 2014.  As discussed in detail below, the increased evaluations issues of radiculopathy are intertwined with the issue of an increased evaluation for a lumbar spine disability, and is part of the pending appeal as reflected on the title page.  

The issues of increased evaluations for muscle tension headaches, left and right lower extremity radiculopathy, left and right knee disabilities, and separate ratings for neurological complicatons of the service-connected lumbar spine disorder prior to August 22, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have a hearing loss disability for VA purposes.  

2.  The Veteran's lumbar strain with degenerative disc disease and intervertebral disc disease is not productive of unfavorable ankylosis or incapacitating episodes.    

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for an initial evaluation in excess of 40 percent for lumbar strain with degenerative disc disease and intervertebral disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in June 2008, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the March 2009 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the claim for a higher initial rating for the lumbar spine is a downstream issue, which was initiated by a notice of disagreement.  Once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to this claim.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate and thorough evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the claims.   
Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was examined in August 2014.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board, therefore, concludes that these examination reports, as well as the others of record, are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  § 3.159(c)(4), 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, as noted above, the Board remanded this matter for further development in January 2014.  The Board instructed the RO to obtain any outstanding service treatment and personnel records, inquire with the Veteran as to the existence of any outstanding treatment records, provide examinations for each of the claimed disabilities, and readjudicate the claims.  Subsequently, additional service records were associated with the claims folder; in a July 2014 letter the AOJ requested that the Veteran identify any outstanding treatment records and enclosed VA Form 21-4142, Authorization and Consent to Release Information; the Veteran was provided examinations in August 2014; and his claims were readjudicated in a September 2014 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, the Veteran declined to present testimony before a Veterans Law Judge.  
Thus, the duties to notify and assist have been met.

Hearing Loss

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   In addition, hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Continuity of symptomatology since service, however, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

With respect to Shedden element (1), current disability, the Veteran was afforded two VA examinations.  In September 2008, the following pure tone thresholds, in decibels, were noted: 



HERTZ


500
1000
2000
3000
4000
RIGHT
0
5
5
10
15
LEFT
0
5
5
5
25

Speech recognition was 100 percent in the right ear and 98 percent in the left ear.  

Most recently, in August 2014, the following pure tone thresholds, in decibels, were noted: 



HERTZ


500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
5
10
5
5
25

Speech recognition was 98 percent bilaterally.  

The Board finds that based on the evidence of record that the Veteran does not currently have bilateral hearing loss disability for VA compensation purposes.  None of the evidence of record shows that the Veteran has auditory thresholds of 40 decibels or greater or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores less than 94 percent in the right ear.  38 C.F.R. § 3.385 (2014).  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for a bilateral hearing loss disability is not warranted. 

The Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  
However, in this case, the question as to whether the specific degree of the Veteran's hearing loss meets the criteria for hearing loss for VA compensation purposes is a complex medical question unlike testimony as to his experiencing the symptoms of decreased hearing generally.  Likewise, it is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise and audiological testing is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159 (a)(1) (2014).  Although the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); In this circumstance, the Board gives more weight to the VA audiological testing results rendered by trained medical professionals.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 
Increased Evaluation Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2014).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may
be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2014).

Lumbar Strain with Degenerative Disc Disease and Intervertebral Disc Disease

The Veteran essentially contends that his service-connected lumbar strain with degenerative disc disease and intervertebral disc is more disabling than contemplated by the current 40 percent disability evaluation. 

In spine cases, there are two sets of applicable criteria.  First, under 38 C.F.R.
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5237-5242), in relevant part, a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.   Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2014). 

Normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (Plate V) (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2014) (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

Second, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome, in pertinent part, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In other words, given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 40 percent only on two bases: 1) unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, or 2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  Notably, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the September 2008 and August 2014 VA examinations.  The September 2008 VA examination report noted that range of motion of the thoracolumbar spine was 80 degrees of flexion, 25 degrees of extension, 30 degrees of bilateral lateral flexion, and 30 degrees of bilateral rotation.  On VA examination in August 2014, the Veteran demonstrated flexion to 20 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 20 degrees.  The other records do not indicate ankyloses or any further limitation of motion.  Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating - the evidence does not show the lumbar spine is fixed in flexion or extension or immobile.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any limitation of motion is already contemplated by the current 40 percent evaluation.  

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, there is no indication of any incapacitating episodes due to his lumbar spine disability.  The August 2014 examination report specifically noted that the Veteran did not have any incapacitating episodes over the past 12 months.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The August 2014 VA examiner observed that on three repetitions, the Veteran's range of motion was as follows:  flexion to 15 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 15 degrees.  The examiner noted that the Veteran's functional loss/impairment included less movement than normal, pain on movement, and disturbance of locomotion.  He also stated that there was no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over a period of time.  Based on the evidence, the Board finds that the current 40 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and limitation of motion that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2014).

As to the neurological manifestations, the Board notes that in the September 2014 rating decision, the AOJ granted separate evaluations for radiculopathy of the right and lower extremities and assigned 20 percent evaluations for each side.  Both these ratings the entitlement to ratings prior to that time period are further discussed in the Remand portion of this decision.  

In summary, the Board finds that an evaluation in excess of the current 40 percent rating is not warranted for the Veteran's service-connected lumbar spine disability.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).   

Other considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints back pain and tenderness, and functional limitations due to this disability are contemplated in the rating criteria.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement an initial evaluation in excess of 40 percent for lumbar strain with degenerative disc disease and intervertebral disc disease is denied.


REMAND

Regarding the claim for an increased evaluation for migraine tension headaches, remand is required for issuance of an SSOC.  As noted above, in the September 2014 rating decision, the RO increased the disability evaluation for migraine tension headaches from 10 percent to 50 percent disabling effective the date of service connection.  Although the RO increased the disability evaluation, it did not assign the maximum disability rating possible and the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, the RO did not readjudicate the claim in an SSOC as directed by the Board in the January 2014 remand.  Therefore, on remand, the RO must issue an SSOC for the issue of an increased evaluation for migraine headaches. 

Regarding the claims for increased evaluations for left and right lower extremity radiculopathy, remand is required for issuance of an SSOC.  As noted above, in the September 2014 rating decision the AOJ also granted service connection for left and right lower extremity radiculopathy and assigned a 20 percent evaluation for each side.  In considering whether a higher evaluation is warranted for lumbar strain with degenerative disc disease and intervertebral disc disease, the Board must consider both the orthopedic and neurological manifestations of the disability.  The Board has determined that a higher evaluation is not warranted based on the orthopedic manifestations.  As to the neurological manifestations (i.e. left and right lower extremity radiculopathy), the Board notes that SSOC issued with regard to the increased rating claim for lumbar strain with degenerative disc disease and intervertebral disc disease did not address entitlement to a higher rating for neurological manifestations.  Therefore, on remand, such should be accomplished.  

Regarding the claims for separate evaluations for neurological complications of the service-connected lumbar spine disorder prior to August 22, 2014, remand is required for an addendum opinion.  Although separate evaluations are assigned as of August 22, 2014, the issue of entitlement to such evaluations is still before the Board as part of the increased rating claim regarding the lumbar spine disorder.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board has bifurcated these issues herein.  See Locklear v. Shinseki, No. 09-2675, n.3 (Ct. Vet. App. Feb. 11, 2011) (noting that VA "may separate out parts of a claim through referral or remand, which are distinct concepts").  Here, although the presence of radiculopathy was documented as of August 22, 2014, the lay and medical evidence of record suggest that it may have been present prior to that time.  Accordingly, clarification is required.  

Regarding the claims for an increased evaluation for right and left knee disabilities beginning August 22, 2014, remand is required for an addendum opinion.  The Veteran was last afforded an examination in August 2014.  Review of the examination report shows some ambiguity as to the nature of any instability.  On diagnostic testing, the examiner noted that the Veteran had x-ray evidence of patellar subluxation on both sides.  However, later in the report, the examiner noted that while there was evidence or history of recurrent patellar subluxation or dislocation, he noted there was none as to the severity of the condition.  The Board finds that an addendum report is needed to clarify whether the Veteran currently has subluxation and to what degree, or whether he has a history of such.  As this could provide evidence of instability and/or subluxation prior to that date, the issue of compensable evaluations prior to August 22, 2014 are inextricably intertwined and must also be remanded.   

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims folder to the same examiner who provided the August 2014 knee examination report.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must clarify whether the Veteran currently has instability or subluxation and if so to what degree, or whether he has a history of such.  If there is history of instability or subluxation, the examiner must approximate the date of onset, to include consideration of the Veteran's lay statements in the medical records.  

2. Obtain an addendum opinion from the examiner who conducted the 2014 examination or other similarly qualified examiner.  If an evaluation is deemed necessary by the examiner, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether any neurological complications of the Veteran's service-connected lumbar spine disability, were present prior to August 22, 2014.  If so, the examiner must provide an approximate onset date, to include consideration of the Veteran's lay statements regarding his symptoms.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


